UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of For the quarterly period ended March 31, 2009 Commission File No. 1-2921 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 44-0382470 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesPNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filer P(Do not check if smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesNo P Panhandle Eastern Pipe Line, LP meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format.Item 2 of Part I has been reduced and Item 3 of Part I and Items 2, 3 and 4 of Part II have been omitted in accordance with Instruction H. PANHANDLE EASTERN PIPE LINE COMPANY, LP FORM 10-Q March 31, 2009 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) Glossary 2 ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations. 3 Condensed consolidated balance sheet. 4-5 Condensed consolidated statement of cash flows. 6 Condensed consolidated statement of partners’ capital and comprehensive income. 7 Notes to condensed consolidated financial statements. 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 21 ITEM 4. Controls and Procedures. 21 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 24 ITEM 1A.Risk Factors. 24 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 24 ITEM 3.Defaults Upon Senior Securities. 24 ITEM 4.Submission of Matters to a Vote of Security Holders. 24 ITEM 5.Other Information. 24 ITEM 6. Exhibits. 25 SIGNATURES 26 1 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology used in this quarterly report on Form 10-Q are defined as follows: Bcf Billion cubic feet Bcf/dBillion cubic feet per day CFOChief Financial Officer COOChief Operating Officer EITREffective income tax rate EPAEnvironmental Protection Agency Exchange ActSecurities Exchange Act of 1934, as amended FASBFinancial Accounting Standards Board FERC Federal Energy Regulatory Commission FSPFASB Staff Position GAAPGenerally Accepted Accounting Principles IEPAIllinois Environmental Protection Agency IPCBIllinois Pollution Control Board KDHE Kansas Department of Health and Environment LNGLiquefied Natural Gas LNG Holdings Trunkline LNG Holdings, LLC PanhandlePEPL and its subsidiaries PCBsPolychlorinate biphenyls PEPLPanhandle Eastern Pipe Line Company, LP Sea RobinSea Robin Pipeline Company, LLC SEC Securities Exchange Commission Southern UnionSouthern Union Company and its subsidiaries Southwest Gas StoragePan Gas Storage, LLC (d.b.a. Southwest Gas) SPCCSpill Prevention Control and Countermeasure TBtuTrillion British thermal units The CompanyPEPL and its subsidiaries TrunklineTrunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 2 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2009 2008 (In thousands) Operating revenue Transportation and storage of natural gas $ 157,117 $ 153,382 LNG terminalling revenue 33,077 30,890 Other revenue 2,101 2,779 Total operating revenue 192,295 187,051 Operating expenses Operation, maintenance and general 71,246 50,580 Operation, maintenance and general - affiliates (Note 4) 11,742 10,112 Depreciation and amortization 27,863 25,061 Taxes, other than on income 8,925 8,649 Total operating expenses 119,776 94,402 Operating income 72,519 92,649 Other income (expense) Interest expense (20,181 ) (21,065 ) Interest income - affiliates (Note 4) 2,292 6,950 Other, net 162 561 Total other income (expense) (17,727 ) (13,554 ) Earnings before income taxes 54,792 79,095 Income taxes 21,903 30,856 Net earnings $ 32,889 $ 48,239 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31, 2009 December 31, 2008 Assets (In thousands) Current assets Cash and cash equivalents $ 35 $ 28 Accounts receivable, billed and unbilled, less allowances of $1,161 and $1,161 respectively 69,391 74,058 Accounts receivable - related parties (Note 4) 4,597 6,596 Gas imbalances - receivable 139,845 171,689 System gas and operating supplies (Note 3) 138,543 196,603 Note receivable - CrossCountry Citrus (Note 4) - 24,265 Other 12,705 19,711 Total current assets 365,116 492,950 Property, plant and equipment Plant in service 3,224,412 3,217,832 Construction work-in-progress 467,216 403,344 3,691,628 3,621,176 Less accumulated depreciation and amortization 421,663 394,307 Net property, plant and equipment 3,269,965 3,226,869 Note receivable - Southern Union (Note 4) 171,430 127,530 Note receivable - CrossCountry Citrus (Note 4) 368,126 368,126 Non-current system gas (Note 3) 11,637 17,687 Other 21,504 20,825 Total assets $ 4,207,778 $ 4,253,987 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31, 2009 December 31, 2008 (In thousands) Partners' Capital Partners' capital $ 1,375,710 $ 1,342,821 Accumulated other comprehensive loss (27,081 ) (28,301 ) Tax sharing note receivable - Southern Union (7,726 ) (8,561 ) Total partners' capital 1,340,903 1,305,959 Long-term debt (Note 5) 1,873,942 1,874,349 Total capitalization 3,214,845 3,180,308 Current liabilities Current portion of long-term debt (Note 5) 60,623 60,623 Accounts payable 7,563 7,754 Accounts payable - related parties (Note 4) 91,991 71,895 Gas imbalances - payable 239,761 338,591 Accrued taxes 15,893 13,561 Accrued interest 22,350 15,861 Capital accruals 60,814 71,821 Other 86,613 80,983 Total current liabilities 585,608 661,089 Deferred income taxes, net 289,654 281,778 Other 117,671 130,812 Commitments and contingencies (Note 8) Total partners' capital and liabilities $ 4,207,778 $ 4,253,987 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2009 2008 (In thousands) Cash flows provided by operating activities: Net earnings $ 32,889 $ 48,239 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 27,863 25,061 Deferred income taxes 9,942 6,846 Changes in operating assets and liabilities 24,967 4,097 Net cash flows provided by operating activities 95,661 84,243 Cash flows provided by (used in) investing activities: Net decrease (increase) in note receivable - Southern Union (43,900 ) 110,300 Net increase in income taxes payable - related parties 14,500 23,126 Decrease in note receivable - CrossCountry Citrus 24,265 - Additions to property, plant and equipment (92,362 ) (204,355 ) Other 1,314 (2,760 ) Net cash flows used in investing activities (96,183 ) (73,689 ) Cash flows provided by (used in) financing activities: Increase (decrease) in book overdraft 529 (10,566 ) Net cash flows provided by (used in) financing activities 529 (10,566 ) Change in cash and cash equivalents 7 (12 ) Cash and cash equivalents at beginning of period 28 320 Cash and cash equivalents at end of period $ 35 $ 308 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF PARTNERS’ CAPITAL AND COMPREHENSIVE INCOME (UNAUDITED) Partners' Capital Accumulated Other Comprehensive Loss Tax Sharing Note Receivable-Southern Union Total (In thousands) Balance December 31, 2008 $ 1,342,821 $ (28,301 ) $ (8,561 ) $ 1,305,959 Tax sharing receivable - Southern Union - - 835 835 Comprehensive income: Net earnings 32,889 - - 32,889 Net change in other comprehensive loss (Note 6) - 1,220 - 1,220 Comprehensive income 34,109 Balance March 31, 2009 $ 1,375,710 $ (27,081 ) $ (7,726 ) $ 1,340,903 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of PEPL, a Delaware limited partnership, and its subsidiaries have been prepared pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.These statements do not include all of the information and note disclosures required by GAAP, and should be read in conjunction with Panhandle’s financial statements and notes thereto for the year ended December 31, 2008, which are included in Panhandle’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year.Certain reclassifications have been made to the prior year’s condensed financial statements to conform to the current year presentation. The Company does not currently apply FASB Statement No. 71 “Accounting for the Effects of Certain Types of Regulation” (Statement No. 71).In 1999, the Company discontinued application of Statement No. 71 primarily due to the level of discounting from tariff rates and its inability to pass through and recover all costs.The accounting required by the statement differs from the accounting required for businesses that do not apply its provisions.Transactions that are generally recorded differently as a result of applying regulatory accounting requirements include, among others, recognition of regulatory assets, capitalization of an equity component on regulated capital projects and depreciation on assets. 1.Description of Business Panhandle is primarily engaged in the interstate transportation and storage of natural gas and also provides LNG terminalling and regasification services.The Company is subject to the rules and regulations of the FERC.The Company’s entities include the following: · PEPL, an indirect wholly-owned subsidiary of Southern Union Company; · Trunkline, a direct wholly-owned subsidiary of PEPL; · Sea Robin, an indirect wholly-owned subsidiary of PEPL; · LNG Holdings, an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG, a direct wholly-owned subsidiary of LNG Holdings; and · Southwest Gas Storage, a direct wholly-owned subsidiary of PEPL. The Company’s pipeline assets include approximately 10,000 miles of interstate pipelines that transport natural gas from the Gulf of Mexico, South Texas and the panhandle regions of Texas and Oklahoma to major U.S. markets in the Midwest and Great Lakes region.The pipelines have a combined peak day delivery capacity of 5.5 Bcf/d and approximately 68.1 Bcf of owned underground storage capacity.Trunkline LNG, located on Louisiana's Gulf Coast, operates one of the largest LNG import terminals in North America, based on current send out capacity, and has 9.0 Bcf of above ground LNG storage capacity. Southern Union Panhandle, LLC, a direct wholly-owned subsidiary of Southern Union Company, serves as the general partner of PEPL and owns a one percent general partnership interest in PEPL.Southern Union Company owns a ninety-nine percent limited partnership interest in PEPL. 2.New Accounting Principles and Other Matters Accounting Principles Recently Adopted. FASB Statement No.161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133”. Issued by the FASB in March 2008, this Statement amends and expands the disclosure requirements of Statement No. 133, “Accounting for Derivative Instruments and Hedging Activities,” (Statement No. 133) to provide users of financial statements with an enhanced understanding of how and why an entity uses derivative instruments, how derivative instruments and related hedged items are accounted for under Statement No.133 and its related interpretations and how derivative instruments and related hedged items affect an entity’s financial position, financial performance and cash flows. The Statement is effective 8 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) for fiscal years and interim periods beginning after November15, 2008, with early adoption permitted. See Note 12 – Derivatives and Hedging Activities, which reflects the disclosure required by this Statement. FSP No. FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions
